 Case 1:20-cv-00613-LPS Document 26 Filed 01/28/21 Page 1 of 1 PageID #: 695




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                     )
CENTRE GMBH and WEST PUBLISHING                )
CORPORATION,                                   )
                                               )
                       Plaintiffs,             )
                                               )     C.A. No. 20-613 (LPS)
       v.                                      )
                                               )
ROSS INTELLIGENCE INC.,                        )
                                               )
                       Defendant.              )

                                 STIPULATION AND ORDER

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the deadline for Plaintiffs Thomson Reuters Enterprise Centre GmbH and West Publishing

Corporation to respond to Defendant’s Amended Partial Answer and Amended Counterclaims

(D.I. 24) is extended through and including March 25, 2021.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP               POTTER ANDERSON & CORROON LLP

/s/ Michael J. Flynn                               /s/ Stephanie E. O’Byrne

Jack B. Blumenfeld (#1014)                         David E. Moore (#3983)
Michael J. Flynn (#5333)                           Stephanie E. O’Byrne (#4446)
1201 North Market Street                           Hercules Plaza, 6th Floor
P.O. Box 1347                                      1313 North Market Street
Wilmington, DE 19899                               Wilmington, DE 19801
(302) 658-9200                                     (302) 984-6000
jblumenfeld@mnat.com                               dmoore@potteranderson.com
mflynn@mnat.com                                    sobyrne@potteranderson.com

Attorneys for Plaintiffs                           Attorneys for Defendant


               SO ORDERED this____day of ________________, 2021.



                                     _________________________________________
                                     Chief, United States District Court Judge
